Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 24, 2017

The Court of Appeals hereby passes the following order:

A18D0057. SAMUEL FRANK COOPER v. AMANDA KAY COOPER.

      In this divorce case, on July 12, 2017, the trial court issued an order finding the
husband Samuel Frank Cooper in contempt of a prior order. On August 14, 2017, the
husband filed this application for discretionary review. The wife, Amanda Kay
Cooper, has filed a motion to dismiss the application.
      The husband’s application is untimely.            To be timely, a discretionary
application must be filed within 30 days of entry of the order sought to be appealed.
OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are jurisdictional, and this
Court cannot accept an application for appeal not made in compliance therewith.
Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because this
application was filed 33 days after entry of the order the husband seeks to appeal, it
is untimely, and we lack jurisdiction to consider it. Accordingly, the wife’s motion
to dismiss is hereby GRANTED, and the husband’s application is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/24/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.